        Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 1 of 14. PageID #: 1




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 TANESIA DEAN, on behalf of herself and           )        CASE NO.
 all others so similarly situated,                )
                                                  )        JUDGE
                Plaintiff,                        )
                                                  )
        -vs-                                      )        CLASS ACTION COMPLAINT
                                                  )
 CHAMBERLAIN UNIVERSITY, LLC                      )
 a Delaware limited liability company,            )
                                                  )
                Defendant.                        )



       NOW COMES Plaintiff Tanesia Dean (herein after “Plaintiff”), by and through the

undersigned counsel, and brings this class action against Chamberlain University, LLC,

(hereinafter “Defendant”, “Chamberlain University” or “the University”), and hereby states and

alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is a class action lawsuit on behalf of all persons who paid, or will pay, tuition

and/or fees to attend Chamberlain University for an in-person, hands-on education for the March

2020 Session, and any other future session, but had their course work moved to online learning.

Such persons paid all or part of the tuition for the relevant sessions that ranged from approximately

$590 to $775 per credit hour. (See Tuition and Expenses attached hereto as Exhibit “A” and

incorporated as if fully rewritten herein).

       2.      Chamberlain University also charges Plaintiff and all of its students mandatory fees

including, but not limited to, a Student Services Charge, Course Resource Fee, Annual Resource

Fee and Clinical Fee (collectively, the “Mandatory Fees”).
         Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 2 of 14. PageID #: 2




        3.       Chamberlain University has not refunded any amount of the tuition or any of the

Mandatory Fees, even though it has implemented online distance learning starting on March 14,

2020.

        4.       Due to the Defendant’s response to the Coronavirus Disease 2019 (“COVID-19”)

pandemic, the University also stopped providing any of the services or facilities that the Mandatory

Fees were intended to cover around March 14, 2020.

        5.        The University’s failure to provide the services for which tuition and the

Mandatory Fees were intended to cover since approximately March 14, 2020 is a breach of the

contracts and breach of the covenant of good faith and fair dealing between the University and

Plaintiff and the members of the Class and is unjust.

        6.       In short, Plaintiff and the members of the Class have paid tuition for a first-rate

education and an on-campus, in-person educational experience, with all the appurtenant benefits

offered by a first-rate university, and were provided a materially deficient and insufficient

alternative, which constitutes a breach of the contracts entered into by Plaintiff and the Class with

the University. As said in New York Magazine, “Universities are still in a period of consensual

hallucination with each saying, ‘We’re going to maintain these prices for what has become,

overnight, a dramatically less compelling product offering.’” 1

        7.       As to the Mandatory Fees, Plaintiff and the Class have paid fees for services and

facilities which are simply not being provided; this failure also constitutes a breach of the contracts

entered into by Plaintiff and the Class with the University.




1
 James D. Walsh, “The Coming Disruption,” New York Magazine, May 11, 2020, available at
https://nymag.com/intelligencer/2020/05/scott-galloway-future-of-college.html?utm_source=fb (site last visited June
9, 2020).


                                                        2
            Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 3 of 14. PageID #: 3




           8.        Plaintiff seeks, for herself and Class members at all the University’s campuses, the

University’s return of the tuition and Mandatory Fees paid, proportionate to the reduction in

contracted for services provided during the time that remained in the March 2020 Session and all

future sessions where the campuses were closed or students were moved to distance/virtual

learning. The return of such pro-rated amounts would compensate Plaintiff and the Class members

for damages sustained by way of Defendants’ breach.

                                                        PARTIES

           9.        Plaintiff is a citizen of the United States and a resident of Cuyahoga County, Ohio

and, at all times relevant, was enrolled as a student in the University at its Cleveland, Ohio campus.

           10.       Chamberlain University, LLC is a Delaware Limited Liability Company which

operates a nationwide university consisting of no less than twenty-two campuses which offer

prospective students the opportunity to earn nursing degrees including a Bachelor of Science in

Nursing, Registered Nurse, Nurse Practitioner, Master of Science in Nursing, Doctor of Nursing

Practice, Master of Public Health, and Master of Social Work. 2

           11.       Plaintiff brings this matter on behalf of herself and also as a class action pursuant

to Fed. R. Civ. P. 23 on behalf of all students who paid for an in-person education at any of the

University’s campuses but have instead received an online education as described herein. The

amount in controversy exceeds $5,000,000 exclusive of interest and costs.

                                          JURISDICTION AND VENUE

           12.       Plaintiff restates each and every allegation set forth in the preceding paragraphs of

this Complaint as if fully rewritten.




2
    See https://go.chamberlain.edu/ (last visited Jan. 13, 2021).


                                                              3
        Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 4 of 14. PageID #: 4




       13.     Venue is proper in this Court and this Court has jurisdiction over this dispute

pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1367.

                                               FACTS

       14.     Plaintiff restates each and every allegation set forth in the preceding paragraphs of

this Complaint as if fully rewritten.

       15.     Plaintiff began her education with Chamberlain University in September 2018, by

enrolling in the University’s Bachelor of Science in Nursing (“BSN”) program.

       16.     Prior to Plaintiff agreeing to attend Chamberlain University, the University made

several representations to Plaintiff, including but not limited to, that Plaintiff would be receiving

a live on-campus education at the University’s Cleveland campus, that Plaintiff would be receiving

hands-on instruction, that Plaintiff would be receiving clinical experience essential to her

education, that Plaintiff would be given access to on-campus resources and facilities, and that

Plaintiff would be given the opportunity for one-on-one and small group instruction.

       17.     These representations were made to Plaintiff not only in her enrollment agreement,

but additionally through the University’s website, printed literature, videos, campus tour and

application process.

       18.     Based on these representations by the University, Plaintiff agreed to enroll in the

University’s BSN program, with the understanding that Plaintiff would be required to complete

122 credit hours to earn her degree at cost to Plaintiff of $675 per credit and an estimated total cost

of $88,045.

       19.     The University has generally charged Plaintiff $675 per credit hour for all

semesters, including the March 2020 semester and beyond.




                                                  4
        Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 5 of 14. PageID #: 5




       20.     Chamberlain University operates on a year-round, two month “session” academic

calendar wherein each full calendar year contains six sessions. Plaintiff and the members of the

Class are charged tuition and Mandatory Fees each semester, i.e. every two months.

       21.     The credits that Plaintiff and the Class members pay for and receive from

Chamberlain University have very limited or zero transferability to other academic institutions.

       22.     The March 2020 semester at the University began on or about March 1, 2020. On

March 14, 2020, the University informed Plaintiff and the Class members that all campuses would

be closing until further notice.

       23.     The practical effect of the University’s decision to close all campuses was that all

classes were transitioned to online format only and Plaintiff and the Class members no longer had

access to on-campus facilities and resources.

       24.     On March 20, 2020, the University informed Plaintiff and the Class members that

campuses would remain closed and coursework would be delivered online only until at least April

10, 2020.

       25.      On March 27, 2020, the University informed Plaintiff and the Class members that

campuses would remain closed and coursework would be delivered online only through the end

of the May 2020 session (June 27, 2020). The University did not provide Plaintiff and the Class

members any discount on tuition or Mandatory Fees for the May 2020 session.

       26.     On June 9, 2020, the University informed Plaintiff and the Class Members that

coursework would continue to be delivered online only through the end of the July 2020 session

(August 29, 2020). Plaintiff and the Class Members were informed that “limited clinicals and

campus clinical demos” would resume and that the University would be providing more




                                                5
        Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 6 of 14. PageID #: 6




information. The University did not provide Plaintiff and the Class members any discount on

tuition or Mandatory Fees for the July 2020 session.

       27.    On July 15, 2020, the University informed Plaintiff and the Class Members that

coursework would continue to be delivered online only through the end of the September 2020

session (October 24, 2020). Plaintiff and the Class Members were informed that clinicals and

campus clinical demos would continue to be limited. The University did not provide Plaintiff and

the Class members any discount on tuition or Mandatory Fees for the September 2020 session.

       28.    On September 30, 2020, the University informed Plaintiff and the Class Members

that coursework would continue to be delivered online only through the end of the November 2020

session (December 19, 2020). Plaintiff and the Class Members were informed that clinicals would

continue to be limited and that only campus simulation, skills labs, return demonstrations,

fingerprinting and course testing would be resuming in person on campus. The University did not

provide Plaintiff and the Class members any discount on tuition or Mandatory Fees for the

November 2020 session.

       29.    On November 30, 2020, the University informed Plaintiff and the Class Members

that coursework would continue to be delivered online only through the end of the January 2021

session (February 27, 2021). Plaintiff and the Class Members were informed that clinicals would

continue to be limited and that only campus simulation, skills labs, return demonstrations,

fingerprinting and course testing would be resuming in person on campus. The University did not

provide Plaintiff and the Class members any discount on tuition or Mandatory Fees for the January

2021 semssion.

       30.    The University touts the quality of its on-campus education by representing to

applicants that “[f]rom the classroom to high-tech simulation labs, you will have hands-on




                                               6
         Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 7 of 14. PageID #: 7




experiences that will prepare you for all the scenarios being a nurse can present, and make you

confident that you are prepared for your career.” 3

        31.      Moreover, the University represents to Plaintiff and the Class Members that their

on-campus education will include access to the University’s SIMCARE CENTER which “gives

nursing students the opportunity to practice clinical skills on high-tech manikins…” and “lets

students use advanced technology in a seemingly real clinical setting, so that students learn how

to react to scenarios such as seizures, cardiac arrest and childbirth.” 4

        32.      Additionally, the University represents to Plaintiff and the Class members that their

on-campus education will include access to the University’s Center for Academic Success which

is to provide students with in-person tutoring and a variety of academic and clinical resources. 5

        33.      The online learning options being offered to the University’s students are sub-par

in practically every aspect relative to the on-campus live coursework that Plaintiff and the Class

members bargained for.

        34.      The difference in quality between a live in-person education and an online

education is particularly stark in the field of nursing. The University’s live on-campus instruction

is often designed around the use of computerized manikins that allow instructors to physically

demonstrate nursing skills and then allows students to replicate that instruction. The online classes

on the other hand, are much more dependent on power point presentations, present little to no

opportunity or one-on-one instruction, are fraught with technical difficulties and offer an inferior

forum for students, including Plaintiff, to interact with instructors.




3
  https://go.chamberlain.edu/BSN (last visited Jan. 13, 2021).
4
  https://www.chamberlain.edu/nursing-school/ohio/cleveland (last visited Jan. 13, 2021).
5
  Id.


                                                         7
        Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 8 of 14. PageID #: 8




       35.     When Plaintiff and the Class members agreed to attend Chamberlain University

and pay the requisite tuition, they did so in consideration of receiving the promised in-person

coursework and on-campus resources, including but not limited to, the SIMCARE CENTER and

the Center for Academic Success.

       36.     By closing their campuses, offering no clinical instruction, and then significantly

restricting the opportunity for clinical instruction, the University has not provided the education

that it agreed to provide in exchange for the tuition and Mandatory Fees charged. However, the

University has failed to refund Plaintiff and the Class members the tuition and Mandatory Fees

that have been paid.

       37.     Plaintiff and the Class members are therefore entitled to a pro-rated refund of the

tuition and Mandatory Fees they paid.

                              CLASS ACTION ALLEGATIONS

       38.     Plaintiff brings this case individually and, pursuant to Rule 23 of the Ohio Rules of

Civil Procedure, on behalf of the class defined as: All persons who paid tuition and the Mandatory

Fees for a student to be enrolled at any Chamberlain University campus for the March 2020 Session

through the January 2021 Session (the “Class”).

       39.     This action has been brought and may properly be maintained on behalf of the Class

proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

       40.     The requirements of Rule 23(a)(1) have been met. The Class is so numerous that

joinder of all members is impracticable. Although the precise number of Class members is

unknown to Plaintiff, the identity of all such students is known to the University and can be

identified through the University’s records. Class members may be notified of the pendency of




                                                  8
        Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 9 of 14. PageID #: 9




this action by recognized, Court-approved notice dissemination methods, which may include U.S.

Mail, electronic mail, Internet postings, and/or published notice.

       41.     The requirements of Rule 23(a)(2) have been met. There are questions of law and

fact common to the members of the Class including, without limitation:

                       a. Whether the University accepted money from Plaintiff and the Class

                            members in exchange for the promise to provide an in-person and on-

                            campus live education, as well as certain facilities and services

                            throughout the relevant sessions;

                       b.   Whether the University breached its contracts with Plaintiff and the

                            members of the Class by failing to provide them with an in-person and

                            on-campus live education after March 14, 2020;

                       c. Whether the University breached its contracts with Plaintiff and the

                            members of the Class by failing to provide the services and facilities to

                            which the Mandatory Fees pertained after mid-March 2020;

                       d. Whether Defendant has been unjustly enriched by retaining a portion of

                            the tuition and Mandatory Fees during the period of time the University

                            has been closed, and Plaintiff and the members of the Class have been

                            denied an in-person and on-campus live education and access and the

                            services and facilities for which the Mandatory Fees were paid;

                       e. The amount of damages and other relief to be awarded to Plaintiff and

                            the Class members.

       42.     The requirements of Rule 23(a)(3) have been met. Plaintiff’s claims are typical of

the claims of the members of the Class because Plaintiff and the other Class members each




                                                  9
       Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 10 of 14. PageID #: 10




contracted with Defendant for it to provide an in-person and on-campus live education for the

tuition they paid and the services and facilities for the Mandatory Fees that they paid, that the

University stopped providing in mid-March.

       43.       The requirements of Rule 23(a)(4) have been met. Plaintiff is an adequate class

representative because her interests do not conflict with the interests of the other Class members

who she seeks to represent, Plaintiff has retained competent counsel who are experienced in

complex class action litigation, and Plaintiff intends to prosecute this action vigorously. Class

members’ interests will be fairly and adequately protected by Plaintiff and her counsel.

       44.       Class certification of Plaintiff’s claims is also appropriate pursuant to Rule 23(b)(3)

because the above questions of law and fact that are common to the Class predominate over

questions affecting only individual members of the Class, and because a class action is superior to

other available methods for the fair and efficient adjudication of this litigation. The damages or

financial detriment suffered by individual Class members are relatively small compared to the

burden and expense of individual litigation of their claims against the University. It would, thus,

be virtually impossible for the Class, on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, Individualized litigation would create the danger

of inconsistent or contradictory judgments arising from the same set of facts. Individualized

litigation would also increase the delay and expense to all parties and the court system from the

issues raised by this action.      By contrast, the class action device provides the benefits of

adjudication of these issues in a single proceeding, economies of scale, and comprehensive

supervision by a single court, and presents no unusual management difficulties under the

circumstances.




                                                   10
          Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 11 of 14. PageID #: 11




                                 FIRST CLAIM FOR RELIEF

                                  BREACH OF CONTRACT
                              (On Behalf of Plaintiff and the Class)

          45.   Plaintiff repeats and re-alleges the factual allegations above as if fully alleged

herein.

          46.   Plaintiff brings this claim individually and on behalf of the members of the Class.

          47.   By paying the University tuition and the Mandatory Fees, the University agreed to,

among other things, provide an in-person and on-campus live education as well as access to on-

campus clinics, services and facilities. As a result, Plaintiff and each member of the Class entered

into a binding contract with the University.

          48.   Defendants are in possession of all contracts, materials, circulars, advertisements,

and the like between the Plaintiff and members of the Class, on hand one, and the University, on

the other. Plaintiff, on the other hand, is not in possession or does not have access to all of the

contracts, materials, circulars, advertisements and the like that embody the agreement between

Plaintiff, the members of Class and the University. Moreover, attachment of such voluminous

materials hereto would be impractical if not impossible.

          49.   The University has failed to provide the contracted for in-person and on-campus

live education, as well as the services and facilities to which the Mandatory Fees pertained, yet the

University has retained monies paid by Plaintiff and the Class for a live in-person education and

access to these services and facilities. Plaintiff and the members of the Class have therefore been

denied the benefit of their bargain.

          50.   Plaintiff and the members of the Class have suffered damage as a direct and

proximate result of the University’s breach in the amount of the prorated portion of the tuition and

Mandatory Fees they each paid equal to the reduction in contracted for education and services



                                                 11
          Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 12 of 14. PageID #: 12




during the March 2020 Session and all future sessions where the campuses were closed or students

were moved to distance/virtual learning.

          51.   The University should return such portions to Plaintiff and each Class Member.

                                 SECOND CLAIM FOR RELIEF

                                   UNJUST ENRICHMENT
                              (On Behalf of Plaintiff and the Class)

          52.   Plaintiff repeats and re-alleges the factual allegations above, as if fully alleged

herein.

          53.   Plaintiff brings this claim individually and on behalf of the members of the Class

in the alternative to the First Claim for Relief.

          54.   Plaintiff and members of the Class conferred a benefit on the University in the form

of tuition and Mandatory Fees paid for the benefit of an in-person and on-campus live education

and the services and facilities to which the Mandatory Fees pertained. The payment of tuition and

Mandatory Fees for the semester were intended to provide these benefits to Plaintiff and the

members of the Class throughout the entire semester.

          55.   The University has retained the full benefit of the tuition and Mandatory Fee

payments by Plaintiff and the members of the Class for the semester, yet has failed to provide the

quality of education and services and facilities for which tuition and the Mandatory Fees were

paid, including those for an in-person and on-campus live education, and access to the University’s

services and facilities.

          56.   The University’s retention of all of the tuition and Mandatory Fees paid by Plaintiff

and members of the Class during the period of time the University has been closed, and Plaintiff

and the members of the Class have been denied an in-person and on-campus live education and




                                                    12
      Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 13 of 14. PageID #: 13




access and the services and facilities for which the Mandatory Fees were paid, is unjust and

inequitable under the circumstances.

       57.     Undoubtedly, the costs incurred for having an online only program is significantly

lower than the overhead needed to provide classes and services on campus.

       58.     Allowing the University to retain the tuition and Mandatory Fees paid for in-person

on campus education and experiences, after reducing the benefit provided and the costs incurred

by the University, unjustly enriches the Defendants.

       59.     Accordingly, the University should return the prorated portion of the tuition and

Mandatory Fees that Plaintiff and the Class members each paid equal to the reduction in benefit

for education and services since the March 2020 Session.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in favor of Plaintiff

and the Class against Defendant as follows:

                      a. For an order certifying the Class under Rule 23 of the Federal Rules of

                           Civil Procedure and naming Plaintiff as representative of the Class and

                           Plaintiff’ attorneys as Class Counsel to represent the Class;

                      b.   For an order finding in favor of Plaintiff and the Class on all counts

                           asserted herein;

                      c. For compensatory damages in an amount to be determined by the trier

                           of fact;

                      d. For an order of restitution and all other forms of equitable monetary

                           relief;

                      e. Awarding Plaintiff’ reasonable attorneys’ fees, costs, and expenses;




                                                13
      Case: 1:21-cv-00145-JG Doc #: 1 Filed: 01/19/21 14 of 14. PageID #: 14




                      f. Awarding pre- and post-judgment interest on any amounts awarded;

                          and,

                      g. Awarding such other and further relief as may be just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on any and all issues in this action so triable.



Dated: January 19, 2021                       Respectfully submitted,

                                              THE LAW OFFICES OF SIMON & SIMON
                                              By: /s/ James L. Simon
                                              James L. Simon (OH No. 0089483)
                                              5000 Rockside Road, Suite 520
                                              Independence, OH 44131
                                              Telephone: (216) 525-8890
                                              Facsimile: (216) 642-5814
                                              Email: james@bswages.com


                                              BENDAU & BENDAU PLLC


                                              By: /s/ Clifford P. Bendau, II
                                              Clifford P. Bendau, II (OH No. 0089601)
                                              P.O. Box 97066
                                              Phoenix, Arizona 85060
                                              Telephone AZ: (480) 382-5176
                                              Fax: (480) 304-3805
                                              Email: cliffordbendau@bendaulaw.com


                                              Counsel for Plaintiff and Proposed Class




                                                 14
